Citation Nr: 9933907	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  94-17 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the hips as secondary to the veteran's service-
connected left above-knee amputation.

2.  Entitlement to an increased rating for the above-knee 
amputation of the left leg, evaluated as 60 percent 
disabling.

3.  Entitlement to an increased rating for postoperative 
residuals of a right knee disability, evaluated as 20 percent 
disabling.

4.  Entitlement to an increased rating for left stump 
disability, evaluated as 10 percent disabling.

5.  Entitlement to an increased (compensable) rating for a 
right foot disability.

(The issue of entitlement to waiver of recovery of an 
overpayment of disability compensation benefits, including 
the question of whether the overpayment was properly created, 
is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to October 
1968.  By rating action dated in July 1994 the Department of 
Veterans Affairs (VA) Regional Office St. Louis, Missouri, 
confirmed and continued 60 percent, 20 percent, 10 percent 
and zero percent evaluations, respectively, for the veteran's 
left leg amputation, right knee disability, tender spot on 
the left stump and right foot condition and also confirmed 
and continued various evaluations for several other 
conditions.  The veteran appealed from those decisions.  
During the course of a February 1995 hearing at the regional 
office, the veteran withdrew all issues from appellate 
consideration except the issues of increased ratings for the 
left leg amputation, right knee disability, tender spot on 
the left stump and right foot disability.  The case was 
initially before the Board of Veterans' Appeals (Board) in 
June 1996 when it was remanded so that the veteran's 
representative could be afforded an opportunity to review the 
file and advance arguments on his behalf.  This was done by 
the representative in October 1996.  

In the June 1996 remand, the Board noted that the veteran had 
raised the issues of entitlement to service connection for a 
low back condition and disabilities of both hips as a result 
of his service-connected amputation of the left leg but that 
those matters were not properly before the Board for 
appellate review.  Those matters were referred to the 
regional office for appropriate action.  In a September 1998 
rating action the regional office granted entitlement to 
service connection for a low back disability, rated 
20 percent disabling.  Service connection for degenerative 
changes of the hips was denied.  The veteran appealed from 
that decision.  That issue is now also before the Board for 
appellate consideration.  

For reasons which will be set forth below, appellate 
consideration of the issues of entitlement to increased 
ratings for the veteran's right knee disability and right 
foot disability is being deferred pending further action by 
the regional office.  

Since the issue of entitlement to waiver of recovery of an 
overpayment of disability compensation benefits, including 
the question of whether the overpayment was properly created 
differs from the service connection and increased rating 
issues so greatly, that matter is being considered in a 
separate decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issues of 
service connection for a bilateral hip disability, and 
increased ratings for the amputation of the left leg and 
tender spot of the left stump has been obtained by the 
regional office.  

2.  VA X-ray studies in 1997 reflect mild degenerative 
arthritis involving the veteran's hips.

3.  The degenerative arthritis involving the veteran's hips 
was caused by or resulted from his service-connected left 
lower extremity disability.  

4.  The veteran's left leg amputation is immediately above 
the knee joint.  The stump is well healed and nontender.  He 
complains of pain involving his stump.  

5.  There is a scar on the left thigh stump that is well 
healed and slightly tender.  


CONCLUSIONS OF LAW

1.  Degenerative arthritis involving the veteran's hips is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.310(a) (1999).

2.  Evaluations in excess of 60 percent and 10 percent, 
respectively, for the amputation of the veteran's left leg 
and the tender spot on the left stump are not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Codes 5162, 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims for 
service connection for degenerative changes involving the 
hips and for increased ratings for the amputation of the left 
leg and tender spot on the left stump are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  That is, the Board finds that he 
has presented claims which are plausible.  The Board is also 
satisfied that all relevant facts regarding the claims have 
been properly developed.  

I.  The Claim for Service Connection for 
Degenerative Changes Involving the Hips as Secondary
to the Veteran's Service-Connected Left Above-Knee 
Amputation.

The record reflects that when the veteran was afforded a VA 
orthopedic examination in March 1994, an X-ray study of the 
hips showed arthritic changes of both hip joints.  When he 
was examined by the VA in March 1995, an X-ray study 
reflected an impression of normal hips.  When the veteran was 
afforded a VA orthopedic examination in September 1997 he 
complained of low back pain and bilateral hip pain that had 
been getting worse over the previous several years.  On 
physical examination various findings were made regarding the 
low back and hips.  The examiner indicated that a review of 
X-rays of the lumbar spine and hip showed minimal 
degenerative changes involving the hips and marked 
degenerative changes involving the lumbar spine.  The 
examiner commented that the veteran had been having problems 
with his knees and tended to favor the left side so that he 
had an abnormal gait, causing him to have low back pain.  The 
examiner also indicated that the veteran's hip pain, was more 
likely than not related to his abnormal gait.  

While no arthritic changes in the hip joints were noted on a 
1995 examination, a subsequent review resulted in the 
conclusion that degenerative changes were present.  Such 
changes must be recognized as the cause of the established 
hip pain.  In view of the opinion expressed by the examiner 
on the September 1997 VA orthopedic examination to the effect 
that the hip pain is due to the altered gait, which is 
clearly a manifestation of his service connected amputation 
and his other service connected problems of the lower 
extremities, the Board can only conclude that service 
connection is warranted for the degenerative arthritis 
involving the veteran's hips as secondary to the service-
connected amputation of his left leg.  38 C.F.R. § 3.310(a).  
In arriving at its decision in this regard the Board has 
resolved all doubt in favor of the veteran.  38 U.S.C.A. 
§ 5107.  

II.  The Claims for Increased Ratings for the Above-the-Knee
Amputation of the Left Leg, Evaluated as 60 Percent Disabling 
and
a Left Thigh Stump Disability, Evaluated as 10 Percent 
Disabling.

The veteran's service medical records reflect that in April 
1968 he sustained wounds including a traumatic amputation of 
the left leg as a result of an enemy land mine explosion.  
Initial debridement and left knee disarticulation were 
performed.  The left knee wound was later debrided and 
closed.  In May 1968 he was taken to surgery at which time 
the left knee disarticulation stump was opened, a 
patellectomy was performed and the condyles of the femur were 
tailored to permit prosthetic fitting.  In an August 1968 
medical board report it was indicated that the veteran had a 
left knee disarticulation with a prosthesis.  He had finished 
his gait training and was ready for discharge from the 
hospital.  

In a December 1968 rating action, service connection was 
established for amputation of the veteran's left leg, and it 
was rated 60 percent disabling under Diagnostic Code 5162 as 
an amputation at the middle or lower third of the thigh.  

The veteran was hospitalized by the VA in March 1969.  It was 
noted that there was a well-healed, healthy stump above the 
level of the left knee joint and that the femur was 
completely intact.  There was some atrophy of the muscles at 
the distal end of the stump.  

The veteran was again hospitalized by the VA in November 1974 
where he underwent debridement of necrotic tissue of the left 
amputation stump.  

When the veteran was examined by the VA in January 1986 there 
was a tender spot about the size of a quarter on the tip of 
the prosthesis where the skin was soft and red but there was 
no exostosis palpable.  X-rays showed a normal stump on the 
left side with a little exostosis, but no exostosis over the 
tender area.  

In a February 1986 rating action service connection was 
granted for a tender spot on the left stump, rated 10 percent 
disabling under Diagnostic Code 7804.  

When the veteran was examined by the VA in March 1994 he 
complained of frequent ulcers on the left knee on the lateral 
sides and also on the lateral aspect of the stump.  He also 
complained of phantom pain on the outside of the stump.  He 
was on his legs working for 14 to 16 hours per day.  The 
bottom of the stump was painful all the time and there were 
intermittent ulcers.  

On examination the veteran had a left knee disarticulation 
stump with an 11-centimeter scar anteromedially which was 
well healed and nontender.  There was also an 11-centimeter 
lateral scar at the end of the stump which was slightly 
tender with a .5-centimeter superficial ulcer at the end.  
The diagnoses were left knee disarticulation stump with a 
lateral spur on the stump and also calcified lesion, a tender 
scar with probably phantom scar and an ulcer on the lateral 
aspect of the stump with history of recurrent ulcers, both 
medially and laterally.

During the course of the February 1992 hearing on appeal, the 
veteran related that the wear and tear on his stump and the 
scar tissue involved caused breakdowns and he had many sores 
that eventually became infected.  He indicated that the whole 
bottom portion of his stump was tender.  

When the veteran was examined by the VA in March 1995 it was 
noted that he had a left knee disarticulation with very scant 
soft tissue coverage.  He currently had no lesions other than 
a small lateral callus that was not exquisitely tender.  He 
did have diffuse tenderness about the stump with deep 
palpation.  The assessments included status post left knee 
disarticulation with inadequate soft tissue envelope causing 
chronic pain.  

The regional office later received records from Ronald O. 
Schwab, M.D., reflecting that the veteran was treated during 
1994 for an infectious process of the left amputation stump.  
In April 1994 it was noted that the infectious process 
appeared to be progressively resolving and had responded very 
well to medication.  

A June 1996 statement by a VA physician, a staff orthopedic 
surgeon at a VA medical center, reflected that the veteran 
had a significantly advanced arthritic right knee.  In 
addition he had an above-the-knee amputation on the left and 
was currently having stump pain.  The physician felt that the 
veteran should be given a more sedentary type of work.  He 
stated he should not be involved in field work where he was 
on his feet for prolonged periods of time.  

The veteran was afforded a VA orthopedic examination in June 
1997.  The findings generally were related to the low back, 
knees and hips.  He was again afforded a VA orthopedic 
examination in September 1997 and the findings related to his 
hips and low back.

In a May 1999 statement the VA staff orthopedic surgeon 
indicated that he had seen the veteran in the amputee clinic 
because of his prosthetic needs due to the amputation of his 
left lower extremity and that the veteran had multiple 
ongoing problems with his prosthesis.  

Amputation of a lower extremity warrants a 60 percent 
evaluation if the point of amputation is within the middle or 
lower one-third of the thigh.  38 C.F.R. Part 4, Code 5162.  

Amputation of a lower extremity at the thigh warrants an 
80 percent evaluation if the point of amputation is at or 
above a point one-third of the distance from the peroneum to 
the knee joint, measured from the peroneum.  38 C.F.R. 
Part 4, Code 5161.  

A 10 percent evaluation is warranted for superficial scars 
which are tender and painful on objective demonstration.  
38 C.F.R. Part 4, Code 7804.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the evidence reflects that the veteran 
sustained a left above the knee amputation as a result of an 
enemy land mine explosion.  The veteran has complained of 
pain involving the stump and phantom pain involving the left 
lower extremity.  However, such manifestations would be 
consistent with the rating assigned, particularly since he is 
quite active and using the leg more than at least one 
physician thought was medically indicated.  The VA 
examinations have disclosed that the amputation stump is 
well-healed and nontender except for a tender spot on the tip 
of the prosthesis.  The veteran is currently in receipt of a 
60 percent evaluation for the left leg amputation which is 
the maximum provided under Diagnostic Code 5162 when the 
amputation is at the level of the middle or lower third of 
the thigh.  There is no indication of loss of extrinsic 
pelvic girdle muscles so as to warrant an increased rating 
under the provisions of Diagnostic Code 5160.  The 10 percent 
evaluation for the tender spot on the left stump under 
Diagnostic Code 7804 is also the maximum provided under that 
code for a tender and painful scar.  Thus, increased ratings 
for the amputation of the veteran's left leg and the tender 
spot on the left stump would not be warranted under the 
regular rating schedule criteria.

The record also does not reflect that the veteran's 
amputation of the left leg and tender spot on the left 
amputation stump have presented an exceptional or unusual 
disability picture with related factors such as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards and warrant entitlement to 
increased ratings on an extraschedular basis under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The Board has carefully reviewed the entire record with 
regard to the veteran's claims for increased ratings for the 
amputation of the left leg and the tender spot on the left 
amputation stump; however, the Board does not find the 
evidence to be so evenly balanced that there is doubt as to 
any material matter regarding either of those issues.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for degenerative changes of 
the hips as secondary to the veteran's service-connected left 
above-knee amputation is established.  The appeal is granted 
to this extent.

Entitlement to an increased rating for the above-the-knee 
amputation of the left leg, evaluated as 60 percent disabling 
and to an increased rating for a left thigh stump disability, 
evaluated as 10 percent disabling is not established.  The 
appeal is denied to this extent.  

REMAND

With regard to the veteran's claims for increased ratings for 
his right knee disability and right foot disability, the 
record discloses that in an October 1996 report by the 
St. Elizabeth Community Health Center (Dr. Schwab) it was 
indicated that the veteran complained of knee pain with 
significant irritation noted on stair climbing or descending.  
Dr. Schwab noted that the right knee was showing signs of 
degeneration.  The knee had a full range of motion but the 
veteran had a very difficult time squatting, or stair 
climbing and descending.  He stated that the veteran's leg 
ached and he felt there was meniscal damage as well.  

In June 1997 Dr. Schwab reported that the veteran continued 
to have considerable difficulty with patellofemoral arthritis 
of the right knee.  

When the veteran was examined by the VA in September 1997 the 
range of motion of the right knee was from 0 degrees to 
110 degrees and there was no instability of the knee.  
However, the examiner did not comment on any limitation of 
functional ability as a result of the right knee pain or 
whether the affected joint exhibited any weakened movement, 
excess fatigability or incoordination.  

The record indicates that the veteran has not been afforded a 
detailed VA examination for his foot disability since March 
1994.  When he was examined by the VA in March 1995 he 
complained that his right foot ached.  

In June 1998 the veteran stated that since 1968 he had had 
two surgeries for his right knee condition and two orthopedic 
specialists had recommended a knee replacement.  He needed 
prescription medication to help alleviate pain and help him 
sleep at night.  He had had foot problems since 1968.  A VA 
doctor had recommended orthopedic inlays and the VA had paid 
for inlays.  They needed to be repaired on a routine basis 
much like a brace or prosthesis.  

The Board considers the veteran's claims for increased 
ratings for his right knee condition and right foot condition 
to be well grounded since he has complained of increasing 
manifestations since the last complete examination.  See 
Drosky v. Brown, 10 Vet.App. 251(1997).  The VA accordingly 
has a duty to assist him in the development of those claims.  
The case is therefore remanded to the regional office for the 
following action:

1.  The veteran should be afforded 
orthopedic and podiatry examinations in 
order to determine the current nature and 
severity of his right knee and right foot 
disabilities.  All indicated tests and 
studies should be conducted.  The 
examiners should identify the limitation 
of activity imposed by the disabling 
conditions, viewed in relation to the 
medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of disability upon his 
ordinary activity.  An opinion should be 
provided by the orthopedic examiner 
regarding whether pain associated with 
the right knee condition significantly 
limits functional ability during flareups 
or with extended use.  Voyles v. Brown, 
5 Vet. App. 451, 453 (1993).  It should 
be noted whether the clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
veteran.  The orthopedic examiner should 
also indicate whether the right knee 
joint exhibits weakened movement, excess 
fatigability or incoordination.  
Lathan v. Brown, 7 Vet. App. 359 (1995); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The claims file should be made available 
to the examiners for review prior to 
conducting the examinations.

2.  The regional office should then 
review the veteran's claims for increased 
ratings for his right knee disability and 
right foot disability.  If the 
determination regarding either of those 
issues remains adverse to the veteran, he 
and his representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition regarding the remaining issues on appeal pending 
completion of the requested action.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



